UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21236 Dreyfus Stock Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 7/31/15 The following N-Q relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for these series as appropriate. Dreyfus International Small Cap Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus International Small Cap Fund July 31, 2015 (Unaudited) Common Stocks97.8% Shares Value ($) Australia3.3% Fairfax Media 4,156,416 2,582,417 Federation Centres 3,090,602 6,777,240 Investa Office Fund 1,980,402 5,732,407 IOOF Holdings 333,845 2,254,786 Nine Entertainment Company Holdings 1,645,728 1,840,509 Western Areas 1,371,523 3,107,802 Austria.6% Zumtobel Group 132,141 Belgium.4% Galapagos 45,530 a Canada5.5% Artis Real Estate Investment Trust 573,156 5,767,277 Canadian Apartment Properties REIT 191,729 4,109,159 Canfor 205,887 a 3,745,117 Cogeco Cable 60,604 3,391,526 Constellation Software 7,617 3,386,809 Dollarama 47,938 2,853,518 Entertainment One 1,439,684 7,502,499 Gran Tierra Energy 1,653,815 a 3,654,490 Lundin Mining 581,817 a 2,099,764 Denmark.7% DFDS 33,991 France8.4% Alten 111,023 5,594,192 Altran Technologies 232,141 2,740,699 Atos 83,365 6,346,631 Establissements Maurel et Prom 521,811 a 3,347,352 Fonciere des Regions 54,511 4,707,915 Ipsen 50,240 3,228,902 JCDecaux 63,591 2,434,231 Lagardere 128,138 3,829,898 Neopost 47,791 1,921,266 Orpea 54,003 4,078,070 Plastic Omnium 106,273 2,991,386 Saft Groupe 89,607 3,657,931 SCOR 134,022 5,139,860 Teleperformance 86,023 6,386,490 Germany5.2% Aareal Bank 154,931 6,325,433 Dialog Semiconductor 80,586 a 4,010,980 Duerr 33,603 2,767,836 Gerresheimer 46,536 3,419,645 Rheinmetall 115,683 6,298,443 STADA Arzneimittel 69,445 2,672,047 Stroeer Media 95,850 4,747,025 TUI 258,486 4,421,464 Hong Kong2.1% Dah Sing Financial Holdings 728,800 4,761,648 EVA Precision Industrial Holdings 9,916,000 2,865,194 Johnson Electric Holdings 926,000 3,141,493 Luk Fook Holdings International 1,076,000 3,025,786 Ireland2.7% Greencore Group 1,136,754 5,616,756 ICON 74,346 a 6,007,157 Smurfit Kappa Group 203,796 6,132,636 Israel1.7% Bezeq The Israeli Telecommunication 3,791,985 6,991,914 Elbit Systems 49,762 4,106,992 Italy5.2% A2A 5,881,140 7,505,310 Anima Holding 468,913 b 4,815,095 Banco Popolare 365,208 a 6,333,203 Finmeccanica 249,735 a 3,598,440 Prysmian 161,532 3,705,937 Recordati 210,367 5,242,194 Societa Iniziative Autostradali e Servizi 324,168 3,805,825 Japan21.2% Ain Pharmaciez 125,500 5,964,376 Air Water 328,000 5,695,373 Alpine Electronics 316,700 5,225,735 Chiba Bank 955,000 7,620,890 CKD 492,800 4,890,822 Daicel 430,100 5,837,158 Data Communication System 170,300 3,806,277 DeNA 274,800 5,465,623 Ebara 1,195,000 5,428,531 Goldcrest 193,900 3,973,906 Haseko 501,800 6,360,817 Hitachi Kokusai Electric 239,000 3,226,264 Japan Aviation Electronics Industry 149,000 3,321,798 Lintec 137,400 2,966,736 Lion 627,000 5,398,063 Message Co. 71,700 2,114,524 Nifco 140,400 6,072,086 Nippon Shokubai 179,000 2,647,412 Nippon Signal Co. 250,900 2,658,101 Nippon Suisan Kaisha 1,508,400 4,758,820 NS Solutions 113,500 4,482,854 Sanwa Holdings 839,300 6,365,772 Sawai Pharmaceutical 83,600 5,119,813 Shikoku Electric Power 322,600 5,432,414 Shindengen Electric Manufacturing 597,000 2,774,616 Skylark 292,700 4,236,929 Takasago Thermal Engineering Co. 233,000 3,102,029 Tokai Rika 224,000 5,639,085 Tokyo Seimitsu 149,400 2,967,869 Tokyo Steel Manufacturing 648,100 4,444,951 Tsubakimoto Chain 418,000 3,568,354 Luxembourg.8% Aperam 137,039 a Netherlands2.9% AerCap Holdings 83,095 a 3,892,170 Constellium, Cl. A 224,315 a 2,489,896 Euronext 137,636 b 6,282,909 Ten Cate 105,467 2,847,078 TKH Group 94,715 4,067,209 New Zealand1.4% Air New Zealand 1,992,858 3,472,886 Sky Network Television 778,595 3,145,382 Spark New Zealand 1,317,670 2,574,593 Singapore2.3% ComfortDelGro 1,239,600 2,719,828 IGG 4,629,000 2,310,828 Mapletree Industrial Trust 4,767,100 5,299,287 Mapletree Logistics Trust 6,666,800 5,394,284 South Korea3.9% BGF Retail 13,773 2,342,287 BNK Financial Group 377,036 4,430,411 LF 108,394 3,242,140 Medy-Tox 7,587 3,451,318 Mirae Asset Securities 71,745 2,694,691 Osstem Implant 61,201 a 3,132,880 S-Oil 87,964 4,713,364 Soulbrain 65,801 2,387,089 Spain2.6% Distribuidora Internacional de Alimentacion 768,290 a 4,808,668 Ence Energia y Celulosa 712,013 2,572,674 Liberbank 7,344,720 a 5,114,056 Mediaset Espana Comunicacion 184,949 2,324,710 Talgo 345,280 b 2,396,566 Sweden1.3% Boliden 129,183 2,385,470 HALDEX 191,848 2,351,746 Trelleborg, Cl. B 240,176 4,151,070 Switzerland7.2% Adecco 84,917 a 7,087,401 Aryzta 100,688 a 5,113,071 Baloise Holding 56,691 7,227,912 Gategroup Holding 236,084 a 8,722,135 Helvetia Holding 8,005 4,398,898 Julius Baer Group 135,575 a 7,499,207 Swiss Life Holding 34,319 a 8,104,725 United Kingdom16.7% Bellway 177,810 6,694,775 Britvic 551,113 5,908,317 Card Factory 1,130,957 6,176,242 Centamin 4,327,058 3,743,562 Close Brothers Group 279,156 6,334,249 Galliford Try 274,585 7,611,281 GKN 877,042 4,362,269 Halma 406,606 4,806,758 Hays 2,150,835 5,599,191 Inchcape 471,213 5,909,019 Jimmy Choo 1,833,348 4,852,854 John Wood Group 329,007 3,213,772 Jupiter Fund Management 795,739 5,835,544 Keller Group 347,227 5,736,959 Londonmetric Property 2,424,524 6,126,149 Man Group 2,174,461 5,531,658 Merlin Entertainments 837,825 b 5,436,344 Micro Focus International 214,609 4,685,303 RPC Group 367,060 3,903,613 Spire Healthcare Group 1,574,214 b 9,504,039 United States1.7% iShares MSCI EAFE Small-Cap ETF 217,498 Total Common Stocks (cost $650,470,747) Preferred Stocks1.1% Germany Draegerwerk AG & Co. 14,355 1,437,013 Jungheinrich 79,064 5,569,404 Total Preferred Stocks (cost $6,950,749) Other Investment2.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $19,625,318) 19,625,318 c Total Investments (cost $677,046,814) % Liabilities, Less Cash and Receivables %) ) Net Assets % ETF Exchange-Traded Fund REIT Real Estate Investment Trust a Non-income producing security. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities ma resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2015, these securities were valued at $28,434,953 or 4.3% of net assets. c Investment in affiliated money market mutual fund. At July 31, 2015, net unrealized appreciation on investments was $3,571,342 of which $32,125,439 related to appreciated investment securities and $28,554,097 related to depreciated investment securities. At July 31, 2015, the cost of investments for tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 22.2 Industrial 20.4 Consumer Discretionary 16.0 Information Technology 9.6 Materials 9.3 Health Care 7.8 Consumer Staples 6.0 Money Market Investment 2.9 Energy 2.2 Utilities 1.9 Telecommunication Services 1.8 Exchange-Traded Funds 1.7 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS July 31, 2015 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: British Pound, Expiring 8/3/2015 a 245,396 384,212 383,222 (990 ) Canadian Dollar, Expiring 8/4/2015 b 810,423 624,084 619,661 (4,423 ) Danish Krone, Expiring 8/3/2015 c 834,296 123,972 122,784 (1,188 ) Euro, Expiring 8/3/2015 b 2,258,491 2,503,811 2,480,386 (23,425 ) Hong Kong Dollar, Expiring 8/3/2015 d 3,337,339 430,484 430,497 13 Israeli New Shekel, Expiring 8/3/2015 b 1,200,067 318,599 318,063 (536 ) Japanese Yen, Expiring 8/4/2015 e 428,902,758 3,469,526 3,460,707 (8,819 ) Singapore Dollar, Expiring 8/4/2015 c 483,117 353,151 352,165 (986 ) Swiss Franc, Expiring 8/3/2015 e 66,035 69,149 68,338 (811 ) Sales: Proceeds ($) New Zealand Dollar, Expiring 8/4/2015 d 3,031,607 2,014,442 2,001,166 13,276 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Northern Trust b Goldman Sachs International c Citigroup d UBS e Credit Suisse International The following is a summary of the inputs used as of July 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks+ 642,793,974 - - Equity Securities - Foreign Preferred Stocks+ 7,006,417 - - Exchange-Traded Funds 11,192,447 - - Mutual Funds 19,625,318 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 13,289 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (41,178) - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Stock Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 23, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 23, 2015 By: /s/ James Windels James Windels Treasurer Date: September 23, 2015 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
